Opinion issued June 25, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-12-00909-CV
                           ———————————
                       DAVID LANCASTER, Appellant
                                       V.
                     BARBARA LANCASTER, Appellee


                   On Appeal from the 280th District Court
                           Harris County, Texas
                       Trial Court Case No. 1245815


                         MEMORANDUM OPINION

      Appellant, David Lancaster, challenges the trial court’s issuance of a

protective order prohibiting him from possessing a firearm and communicating

with, engaging in harassing or abusive conduct toward, committing family

violence against, and going near the residence or place of employment of appellee,
Barbara Lancaster. In one issue, David contends that the statute1 which required

the issuance of the protective order in this case violates his constitutional rights to

due process and to confront witnesses.2

       We affirm.

                                      Background

       Barbara and David Lancaster were married for twenty-four years and had

two children.     On September 9, 2009, Barbara obtained a protective order

prohibiting    David    from    committing       family   violence    against    her    and

communicating directly with her for a period of two years. On July 25, 2012,

David pleaded guilty to two separate offenses of violating the protective order.

       On August 12, 2012, Barbara filed an application for a second protective

order. 3   The trial court conducted a hearing, and Barbara testified about the

issuance of the first protective order and David’s two convictions for violations of



1
       See TEX. FAM. CODE ANN. § 85.002 (Vernon 2008).
2
       See U.S. CONST. amends. VI, XIV; TEX. CONST. art. 1, § 19. In his summary of
       issues presented, David asserts that section 85.002 violates his rights as “set forth
       in Article 1, Section 19 of the Texas Constitution and of the 5th and 6th
       Amendments to the United States Constitution.” However, in the remainder of his
       brief, David asserts that his due process rights under the Fourteenth Amendment to
       the United States Constitution were violated. To the extent that David is
       attempting to raise a separate complaint under the Fifth Amendment, it is waived
       due to inadequate briefing. See TEX. R. APP. P. 38.1.
3
       See TEX. FAM. CODE ANN. § 85.002.

                                             2
the first protective order. David’s trial counsel cross-examined Barbara and rested

without presenting any witnesses.

                                        Waiver

      In his sole issue, David argues that Texas Family Code section 85.002 is

unconstitutional because it requires a court to issue a protective order based only

on the evidence of a prior protective order and subsequent conviction of violations

of the protective order. 4 See TEX. FAM. CODE ANN. § 85.006 (Vernon 2008).

Additionally, David asserts that he did not receive adequate notice of the

allegations against him.

      As a prerequisite to presenting a complaint for appellate review, the record

must show that “the complaint was made to the trial court by a timely request,

objection, or motion.” See TEX. R. APP. P. 33.1(a)(1); Mansions in the Forest, L.P.

v. Montgomery Cnty., 365 S.W.3d 314, 317 (Tex. 2012). This rule also applies to

4
      David asserts that the protective order issued against him is a final, appealable
      order over which this Court has jurisdiction, and the State does not dispute his
      assertion. This Court, among the majority of others considering the issue, has
      previously concluded that a protective order is akin to a permanent injunction, and
      is, therefore, appealable if it disposes of all parties and issues. See Vongontard v.
      Tippit, 137 S.W.3d 109, 110 (Tex. App. —Houston [1st Dist.] 2004, no pet.);
      Ulmer v. Ulmer, 130 S.W.3d 294 (Tex. App.—Houston [14th Dist.] 2004, no
      pet.); B.C. v. Rhodes, 116 S.W.3d 878, 882 (Tex. App.—Austin 2003, no pet.);
      Kelt v. Kelt, 67 S.W.3d 364, 366 (Tex. App.—Waco 2001, no pet.); Cooke v.
      Cooke, 65 S.W.3d 785, 787–88 (Tex. App.—Dallas 2001, no pet.); Striedel v.
      Striedel, 15 S.W.3d 163, 164–65 (Tex. App.—Corpus Christi 2000, no pet.); In re
      Cummings, 13 S.W.3d 472, 475 (Tex. App.—Corpus Christi 2000, no pet.);
      Winsett v. Edgar, 22 S.W.3d 509, 510 (Tex. App.—Fort Worth 1999, no pet.);
      James v. Hubbard, 985 S.W.2d 516, 518 (Tex. App.—San Antonio 1998, no pet.).
      Thus, we conclude that we have jurisdiction to address David’s issue.
                                            3
constitutional claims. See In re L.M.I., 119 S.W.3d 707, 711 (Tex. 2003) (noting

that the Texas Supreme Court and the United States Supreme Court have both held

that even constitutional claims must be raised before the trial court to preserve

error); Valdez v. Valdez, 930 S.W.2d 725, 728 (Tex. App.—Houston [1st Dist.]

1996, no writ).

      Here, David, in the trial court, did not challenge the constitutionality of

section 85.002 during the hearing or in a motion for new trial. And he does not

assert that his constitutional complaint may be raised for the first time on appeal.

Accordingly, we hold that he has waived the issue for our review. To the extent

that David is complaining that he was not permitted to present specific evidence

and ask specific questions of witnesses, this complaint is also waived because he

failed to preserve the issue with an offer of proof or formal bill of exception. See

TEX. R. EVID. 103(a)(2); Lone Starr Multi-Theatres, Ltd. v. Max Interests, Ltd., 365
S.W.3d 688, 703 (Tex. App.—Houston [1st Dist.] 2011, no pet.). An offer of

proof, the primary purpose of which is to enable the reviewing court to determine

if the exclusion was erroneous, must be specific enough that the reviewing court

can determine admissibility. 365 S.W.3d at 703. A formal bill of exception would

also preserve a complaint concerning excluded evidence. See TEX. R. APP. P. 33.2.

“To complain on appeal about a matter that would not otherwise appear in the

record,” an appellant is required to make a formal bill of exception within thirty


                                         4
days of filing the notice of appeal and must include the precise evidence the party

desires admitted. See TEX. R. APP. P. 33.2(e)(1); In re Estate of Miller, 243 S.W.3d
831, 837 (Tex. App.—Dallas 2008, no pet.). Rule 33.2(c) sets forth specific

written and procedural requirements for a formal bill of exception. A formal bill of

exception must be approved by the trial court, and, if the parties agree to its

contents, the trial court must sign the bill and file it with the court clerk. See TEX.

R. APP. P. 33.2(c)(1)–(2). If the parties or the trial court do not agree with the

contents of the bill, the rules provide a procedure for presenting the bill. See TEX.

R. CIV. P. 33.2(c)(2)(A)–(C).

      We overrule David’s sole issue.

                                     Conclusion

      We affirm the order of the trial court.




                                                Terry Jennings
                                                Justice

Panel consists of Justices Jennings, Brown, and Huddle.




                                          5